PER CURIAM:
Vance Marcel Gibson appeals the district court’s order accepting the magistrate judge’s recommendation to dismiss without prejudice Gibson’s motion for the return of seized property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gibson v. United States, No. 1:06-cv-00461-WLO (M.D.N.C. July 26, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.